Archer Daniels Midland Company 4666 Faries Parkway Decatur, Illinois62526 News Release FOR IMMEDIATE RELEASE August 5, 2008 ARCHER DANIELS MIDLAND REPORTS ANNUAL RESULTS Segment operating profit hits new record of $ 3.4 billion ► Net earnings for the year ended June 30, 2008 decreased 17 % to $ 1.8 billion - $ 2.79 per share from $ 2.2 billion - $ 3.30 per share.Net earnings for the year ended June 30, 2007 include after-tax gains on asset sales of $ 665 million - $ 1.01 per share. ► Net sales and other operating income for the year ended June 30, 2008 increased 59 % to $ 69.8 billion from $ 44.0 billion last year due principally to higher average selling prices resulting primarily from increases in underlying commodity costs. ► Segment operating profit hit a new record of $ 3.4 billion for the year, up $ 280 million from fiscal 2007 due principally to improved operating results of Agricultural Services and crushing and origination earnings in Oilseeds Processing. “ADM’s 2008 results demonstrate the ability of our people to leverage our global assets against an exceptional set of opportunities” said Patricia Woertz, Chairman and CEO.“We had an outstanding year, highlighted by record segment operating profit.ADM met the needs of food, feed, fuel and industrial customers even as strong demand for crops and commodities challenged the global supply chain.” ► Financial Highlights (Amounts in millions, except per share data and percentages) THREE MONTHS ENDED TWELVE MONTHS ENDED 6/30/08 6/30/07 % CHANGE 6/30/08 6/30/07 % CHANGE Net sales and other operating income $ 21,784 $ 12,214 78% $ 69,816 $ 44,018 59% Segment operating profit $ 777 $ 1,152 (33)% $ 3,441 $ 3,161 9% Net earnings $ 372 $ 955 (61)% $ 1,802 $ 2,162 (17)% Earnings per share $ .58 $ 1.47 (61)% $ 2.79 $ 3.30 (15)% Average number of shares outstanding 647 648 – 646 656 (2)% ► Net earnings for the fourth quarter decreased $ 583 million to $ 372 million - $ .58 per share from$ 955 million - $ 1.47 per share last year. Net earnings for the quarter ended June 30, 2007 includes after-tax gains on asset sales of $ 616 million - $ .95 per share. ► Net sales and other operating income increased 78 % to $ 21.8 billion for the quarter ended June 30, 2008, due principally to higher average selling prices resulting primarily from increases in underlying commodity costs. ► Segment operating profit for the quarter decreased 33 % to $ 777 million.This decrease was due primarily to gains on asset sales in the prior year fourth quarter. · Oilseeds Processing operating profit decreased as fourth quarter 2007 results included a $ 440 million gain related to the exchange of the Company’s interests in certain Chinese joint ventures for shares in Wilmar International Ltd.Global demand for vegetable oil and protein meal continued to be strong. · Corn Processing operating profit increased due primarily to increased ethanol sales volumes and higher average selling prices of Sweeteners and Starches. · Agricultural Services operating profit decreased due principally to the $ 153 million gain on the sale of the Company’s investment in Agricore United recognized in the fourth quarter of 2007 partially offset by increased sales volumes and margins. Archer Daniels Midland Company Page 2 Discussion of Operations Net sales and other operating income increased 78 % to $ 21.8 billion for the quarter and 59 % to $ 69.8 billion for the twelve months.For both the quarter and year, higher selling prices resulting primarily from sharp rises in underlying commodity costs accounted for approximately 90 % of the increase while higher sales volumes, principally ethanol and merchandised oilseeds and grains, accounted for the remaining 10 % increase. A summary of segment operating profit and net earnings is as follows: Three months ended Twelve months ended June 30 June 30 2008 2007 Change 2008 2007 Change (in millions) Oilseeds Processing $ 375 $ 592 $ (217 ) $ 1,040 $ 1,139 $ (99 ) Corn Processing 262 229 33 961 1,105 (144 ) Agricultural Services 106 246 (140 ) 1,017 538 479 Other 34 85 (51 ) 423 379 44 Segment operating profit 777 1,152 (375 ) 3,441 3,161 280 Corporate (238 ) 242 (480 ) (817 ) (7 ) (810 ) Earnings before income taxes 539 1,394 (855 ) 2,624 3,154 (530 ) Income taxes (167 ) (439 ) 272 (822 ) (992 ) 170 Net earnings $ 372 $ 955 $ (583 ) $ 1,802 $ 2,162 $ (360 ) Net earnings decreased $ 583 million for the quarter and $ 360 million for the twelve months due principally to the impact on Earnings before income taxes of $ 967 million and $ 1.042 billion of gains related to asset disposals recognized in the fourth quarter and twelve months of 2007, respectively.In addition, Corporate results decreased due to charges related to LIFO inventory valuations which increased from $ 60 million to$ 198 million for the quarter and from $ 207 million to $ 569 million for the year.Income taxes decreased $ 272 million for the quarter and $ 170 million for the twelve months due principally to decreased income before tax. Archer Daniels Midland Company Page 3 Oilseeds Processing Operating Profit Three months ended Twelve months ended June 30 June 30 2008 2007 Change 2008 2007 Change (in millions) Crushing and origination $ 276 $ 80 $ 196 $ 727 $ 414 $ 313 Refining, packaging, biodiesel and other 34 45 (11 ) 181 202 (21 ) Asia 65 467 (402 ) 132 523 (391 ) Total Oilseeds Processing $ 375 $ 592 $ (217 ) $ 1,040 $ 1,139 $ (99 ) Oilseeds
